EXHIBIT 10.4







PROMISSORY NOTE







$16,250,000.00

November 21, 2001

FOR VALUE RECEIVED, the undersigned, DRAPER CROSSING I, L.C., a Utah limited
liability company (“Borrower”), whose address is 127 South 500 East, Suite 100,
Salt Lake City, Utah 84102 (and whose taxpayer identification number is
__________), promises to pay to the order of CIBC INC., a Delaware corporation
(“Lender”), at the office of Lender at Attn:’ Real Estate Finance Group, 622
Third Avenue, 10th Floor, New York, New York 10017, or at such other place as
Lender may designate to Borrower in writing from time to time the principal sum
of Sixteen Million Two Hundred Fifty Thousand and 00/100 DOLLARS ($16,250,000)
together with interest on so much thereof as is from time to time outstanding
and unpaid,  from the date of the advance of the principal evidenced hereby, at
the Applicable Interest Rate (as hereinafter defined), in lawful money of the
United States of America, which shall at the time of payment be legal tender in
payment of all debts and dues, public and private.




ARTICLE I        




TERMS AND CONDITIONS




1.01.   Payment of Principal and Interest.

(a)

Interest shall be computed hereunder based on a 360-day year and paid for the
actual number of days elapsed for any whole or partial month in which interest
is being calculated. In computing the number of days during which interest
accrues, the day on which funds are initially advanced shall be included
.(regardless of the time of day such advance is made), and the day on which
funds are repaid shall be included unless repayment is credited prior to close
of business. Payments in federal funds immediately available in the place
designated for payment received by Lender prior to 2:00 p.m. local time on a
business day in the State of Lender’s principal office at said place of payment
shall be credited prior to close of business, while other payments may, at the
option of Lender, not be credited until immediately available to Lender in
federal funds at the place designated for payment prior to 2:00 p.m. local time
at said place of payment on a day on which Lender is open for business.

(b)

Principal and interest shall be payable in equal consecutive monthly
installments of $111,736.76  (the “Monthly Payment Amount”) on the first day of
each calendar month (each such date, a “Payment Date”) until payment in full of
this Note beginning on the first day of the second full calendar month fallowing
the date of this Note (or on the first day of the first full calendar month
following the date hereof, in the in the event the advance of the principal
amount evidenced by this Note is the first, day of a calendar month).  On
December 1, 2031 (the “Maturity Date”), the entire outstanding principal balance
hereof, together with all accrued but unpaid interest thereon and all other sums
due hereunder, shall be due and payable in full. So long as no Event of Default
(as hereinafter defined) exists hereunder, each such monthly installment shall
be applied first, to any amounts hereafter advanced by Lender hereunder or under
any other Loan Document, second, to any late fees and other amounts payable to
Lender, third, to the payment of accrued interest and last to reduction of
principal.

(c)

If the advance of the principal amount evidenced by this Note is made on a date
other than the first day of a calendar month, then Borrower shall pay to Lender
contemporaneously with the execution hereof interest at the Initial Term
Interest Rate for a period from the date of such advance through and including
the last day of such calendar month.





1







1.2.

Prepayment.




(a)

Voluntary Prepayment. Borrower may not voluntarily prepay this Note in whole or
in part at any time prior to the expiration of the Lock-out Period. “Lock-out
Period” shall mean the period of time from the date hereof to, but not
including, the date that is three (3) months prior to the Anticipated Repayment
Date (as hereinafter defined). After the expiration of the Lock-out Period,
Borrower may prepay this Note in whole only, provided, that (i) written notice
of such prepayment is received by Lender not more than sixty (60) days and not
less than thirty (30) days prior to the date of such prepayment, (ii) such
prepayment is accompanied by all interest accrued hereunder and all other sums
due hereunder and under the other Loan Documents (as defined in Section 1.04)
and (iii) such prepayment (x) is received by Lender on a Payment Date (as
defined in Article III), or (y) if not received on a Payment Date, is
accompanied by a payment of interest, calculated at the Applicable Interest
Rate, on the amount prepaid, based on the number of days from the date such
prepayment is received through the next Payment Date.

(b)

Involuntary Prepayment. Except as hereinafter provided in this subparagraph (b),
in the event that any prepayment is received by Lender prior to the expiration
of the Lock-out Period, or if a prepayment results from Lender’s exercise of its
remedies hereunder, Borrower shall pay Lender a Yield Maintenance Charge (as
defined below) in connection with such Prepayment. Prepayments of this Note
prior to the expiration of the Lock-out Period shall be permitted without
notice, and without the imposition of a Yield Maintenance Charge or any other
premium or penalty in connection with Lender’s application of insurance or
condemnation proceeds on account of the Loan in accordance with the terms and
provisions of the Security Instrument (as defined in Section 1.04 hereof),
provided, however, if an Event of Default shall have occurred and be continuing
at the time of the related casualty or condemnation, in addition to applying
such proceeds as provided in the Security Instrument, Borrower shall pay a Yield
Maintenance Charge to Lender. Lender, at its option, may elect to use such
proceeds and Yield Maintenance Charge to economically defease an amount of the
Loan equal to the proceeds applied as a prepayment, in the manner provided in
Section 1.03 below. Any prepayment during the Lockout Period shall not reduce
the Monthly Payment Amount payable hereunder unless such prepayment is
accompanied by a Yield Maintenance Charge and Lender elects, in its sole
discretion, to economically defease all or a portion of the Loan with the
related proceeds. No tender of a prepayment of this Note with respect to which a
Yield Maintenance Charge is due shall be effective unless such prepayment is
accompanied by such Yield Maintenance Charge.

(c)

No principal amount repaid or defeased may be re-borrowed.

1.3.

Defeasance.




(a) At any time during the Defeasance Period (as hereinafter defined), Borrower
may obtain a release of the Security Property (as hereinafter defined) from the
lien of the Security Instrument upon the satisfaction of the following
conditions:

(1)

not less than thirty (30) days’ prior written notice shall be given to Lender
specifying a date (the “Defeasance Date”) on which the Defeasance Deposit (as
hereinafter defined) is to be delivered;

(2)

all accrued and unpaid interest and all other sums due under this Note and under
the other Loan Documents up to the Defeasance Date, including, without
limitation, all reasonable costs and expenses incurred by Lender or its agents
in connection with such defeasance (including, without limitation, any legal
fees and expenses incurred in connection with obtaining and reviewing the
Defeasance Collateral (as hereinafter defined) and the preparation of the
Defeasance Security Agreement (as hereinafter defined) and related
documentation), shall be paid in full on or prior to the Defeasance Date;

(3)

no Event of Default, and no event or condition that, with the giving of notice
or passage of time or both, would constitute an Event of Default, shall exist
either at the time Borrower gives notice of the Defeasance Date to Lender or on
the Defeasance Date;




2







(4)

on or before the Defeasance Date, Borrower shall pay to Lender the principal
amount of the Loan to be defeased together with an additional amount such that
the aggregate amount (the “Defeasance Deposit”) is sufficient to purchase
direct, non-callable obligations of the United States of America (the
“Defeasance Collateral”) that provide for payments prior, but as close as
possible, to all successive Payment Dates occurring after the Defeasance Date
through and including the Anticipated Repayment Date, with each such payment
being equal to or greater than (1) the Monthly Payment Amount and (2) with
respect to the payment due on the Anticipated Repayment Date, the entire
outstanding principal balance of this Note together with any interest accrued as
of such date and all other amounts payable pursuant to the Loan Documents;

(5)

the Defeasance Collateral shall be duly endorsed by the holder thereof as
directed by Lender or accompanied by a written instrument of transfer in form
and substance wholly satisfactory to Lender (including, without limitation, such
instruments as may be required by the depository institution holding such
securities to effectuate book-entry transfers and pledges through thé book-entry
facilities of such institution) in order to create a first priority security
interest therein in favor of Lender in conformity with an applicable state and
federal laws governing granting of such security interests;




(6) Borrower shall deliver the following to Lender on or prior to the Defeasance

Date:

A.

a pledge and security agreement, in form and substance satisfactory to Lender in
its sole discretion, creating a first priority security interest in favor of
Lender in the Defeasance Deposit and the Defeasance Collateral (the “Defeasance
Security Agreement”), which shall provide, among other things, that any excess
received by Lender from the Defeasance Collateral over the amounts payable by
Borrower hereunder shall be refunded to Borrower promptly after each monthly
Payment Date;

B.

a certificate of Borrower certifying that all of the requirements set forth in
this Section 1.03 have been satisfied;

C.

an opinion of counsel for Borrower in form and substance and delivered by
counsel satisfactory to Lender in its sole discretion stating, among other
things, (x) that Lender has a perfected first priority security interest in the
Defeasance Deposit and the Defeasance Collateral, (y) that the Defeasance
Security Agreement is enforceable against Borrower in accordance with its terms
and (z) that the defeasance will not cause the Trust (as hereinafter defined) to
fail to qualify as a “real estate mortgage investment conduit” (a “REMIC”),
within the meaning of Section 860D of the Internal Revenue Code of 1986, as
amended from time to time or any successor statute (the “Code”);

D.

evidence in writing from each of the Rating Agencies (as defined in the Security
Instrument) to the effect that such release will not result in a qualification,
downgrade or withdrawal of any rating in effect immediately prior to the
Defeasance Date for any securities issued in connection with a Secondary Market
Transaction (as defined in the Security Instrument);

E.

a certificate, in form reasonably acceptable to Lender, from a firm of
independent certified public accountants acceptable to Lender, certifying that
the Defeasance Collateral is sufficient - to make the payments required by
Paragraph 1.03(a)(4) above; and

F.

such other certificates, opinions, documents or instruments as Lender may
reasonably require.

The “Defeasance Period” shall mean the period of time commencing on the date
which is the earlier to occur of (i) two (2) years after the “startup day”,
within the meaning of Section 860G(a)(9) of Code, of the REMIC that holds this
Note (the “Trust”) and (ii) four (4) years after the date hereof, and ending on
the Anticipated Repayment Date.




3







(b)

Upon a defeasance in accordance with Section 1.03(a), Borrower shall, at
Lender’s request and at the sole cost and expense of Borrower, assign all of
Borrower’s obligations and rights under this Note to a special-purpose,
bankruptcy-remote entity (“Successor Borrower”) to be formed, at Lender’s
election, either by Borrower or by the Trust. In connection therewith, the
Successor Borrower shall execute an assumption agreement in form and substance
satisfactory to Lender in its sole discretion pursuant to which Successor
Borrower shall assume Borrower’s obligations under this Note and the Defeasance
Security Agreement. The sole asset of Successor Borrower shall be the Defeasance
Collateral unless Successor Borrower is formed by the Trust, in which case the
Trust may elect to have one entity serve as “Successor Borrower” with respect to
other notes owned by the Trust. In connection with such assignment and
assumption, Borrower and/or Successor Borrower shall:




(1)

deliver to Lender an opinion of counsel in form and substance and delivered by
counsel satisfactory to Lender in its sole discretion stating, among other
things, that such assumption agreement is enforceable against Borrower and
Successor Borrower, as applicable, in accordance with its terms and that this
Note, the Defeasance Security Agreement and any other documents executed in
connection with such defeasance are enforceable against Borrower or Successor
Borrower, as applicable, in accordance with their respective terms, and

(2)

pay all costs and expenses incurred by Lender or its agents in connection with
such assignment and assumption (including, without limitation, any” fees and
disbursements of legal counsel).

Upon an assumption by Successor Borrower acceptable to Lender, Borrower shall be
relieved of its obligations under this Note and the Defeasance Security
Agreement and, to the extent such documents relate to the Security Property, the
other Loan Documents.

(c)

Upon compliance with the requirements of Section 1.03(a) and (b), the Security
Property shall be released from the lien of the Security Instrument and the
other Loan Documents, and the Defeasance Collateral shall constitute the
collateral that shall secure this Note. Lender will, at Borrower’s expense,
execute and deliver any agreements reasonably requested by Borrower to release
the Security Property from the lien of the Security Instrument.

(d)

Lender, as attorney-in-fact of Borrower, shall cause the purchase of the
Defeasance Collateral with the Defeasance Deposit, which purchase may be through
an affiliate of Lender. Borrower shall be responsible for the payment of any
brokerage or other transaction fees in connection with such purchase.

1.4.

Security. The indebtedness evidenced by this Note and the obligations created
hereby are secured by, inter alia, that certain Deed of Trust and Security
Agreement (as amended, consolidated, modified, severed or spread from time to
time, the “Security Instrument”) from Borrower to Lender, dated on or about the
date hereof, concerning property located in Salt Lake County, Utah. The Security
Instrument together with this Note, the Cash Management Agreement (as defined in
Article HI) and all other documents to or of which Lender is a party or
beneficiary now or hereafter evidencing, securing, guarantying, modifying or
otherwise relating to the indebtedness evidenced hereby, as amended or modified
from time to time, are herein referred to collectively as the “Loan Documents”.
All of the terms and provisions of the Loan Documents are incorporated herein by
reference. Some of the Loan Documents are to be filed for record on or about the
date hereof in the appropriate public records.

1.5.

Exculpation. Notwithstanding anything in the Loan Documents to the contrary, but
subject to the qualifications herein below set forth, Lender agrees that (i)
Borrower shall be liable upon the indebtedness evidenced hereby and for the
other obligations arising under the Loan Documents to the full extent (but only
to the extent) of the security therefor, the same being all properties (whether
real or personal), rights, estates and interests how or at any time hereafter
securing the payment of this Note and/or the other obligations of Borrower under
the Loan Documents (collectively, the “Security Property”), (ii) if default
occurs in the timely and proper payment of all or any part of such indebtedness
evidenced hereby or in the timely and proper performance of the other
obligations of Borrower under the Loan Documents, any judicial or other
proceedings brought by Lender against Borrower shall be limited to the
preservation, enforcement and foreclosure, or any thereof, of the liens,
security titles, estates, assignments, rights and security interests now or at
any time hereafter securing the payment of this Note and/or the other
obligations of Borrower under the Loan Documents, and no attachment, execution
or other writ of process shall be sought, issued or




4







levied upon any assets, properties or funds of Borrower other than the Security
Property except with respect to the liability described below in this section,
and (iii) in the event of a foreclosure of such liens, security titles, estates,
assignments, rights or security interests securing the payment of this Note
and/or the other obligations of Borrower under the Loan Documents, no judgment
for any deficiency upon the indebtedness evidenced hereby shall be sought or
obtained by Lender against Borrower, except with respect to the liability
described below in this section; provided, however, that, notwithstanding the
foregoing provisions of this section, Borrower shall be fully and personally
liable and subject to legal action:




(a)

for proceeds paid under any insurance policies (or paid as a result of any other
claim or cause of action against any person or entity) by reason of damage, loss
or destruction to all or any portion of the Security Property, to the full
extent of such proceeds not previously delivered to Lender, but which, under the
terms of the Loan Documents, should have been delivered to Lender;

(b)

for proceeds or awards resulting from the condemnation or other taking in lieu
of condemnation of all or any portion of the Security Property, or any of them,
to the full extent of such proceeds or awards not previously delivered to
Lender, but which, under the terms of the Loan Documents, should have been
delivered to Lender;

(c)

for all tenant security deposits or other refundable deposits paid to or held by
Borrower or any other person or entity in connection with leases of all or any
portion of the Security Property which are not applied in accordance with the
terms of the applicable lease or other agreement, to the full extent of such
deposits;

(d)

for rent and other payments received from tenants under leases of all or any
portion of the Security Property paid more than one month in advance, to the
full extent of any such rents collected by Borrower;

(e)

for rents, issues, profits and revenues of all or any portion of “the Security
Property received or applicable to a period after the occurrence of any Event of
Default or any event which, with the giving of notice and/or the passage of
time, would constitute an Event of Default hereunder which are not either
applied to the ordinary and necessary expenses of owning and operating the
Security Property or paid to Lender, to the full extent of the rents, issues,
profits and revenues not so applied;

(f)

for waste committed on the Security Property, damage to the Security Property as
a result of the intentional misconduct or gross negligence of Borrower or any
guarantor or indemnitor, or any of their principals, officers, members or
general partners, or any agent or employee of any such persons, or any removal
of the Security Property in violation of the terms of the Loan Documents, to the
full extent of the losses or damages incurred by Lender on account of such
occurrence;

(g)

for failure to pay any valid taxes, assessments, mechanic’s liens, materialmen’s
liens or other liens which could create liens on any portion of the Security
Property which would be superior to the lien or security title of the Security
Instrument or the other Loan Documents, to the full extent of the amount claimed
by any such lien claimant;




(h)

. for failure by Borrower to pay the premiums on insurance policies required
under
the Loan Documents to be maintained by Borrower or with respect to the Security
Property, to the full
extent of the loss incurred by Lender by reason of Borrower’s failure to
maintain the required insurance
coverages;

(i)

for all obligations and indemnities of Borrower under the Loan Documents
relating to hazardous or toxic substances or compliance with environmental laws
and regulations to the
full extent of any losses or damages (including, but not limited to, those
resulting from diminution in
value of any Security Property) incurred by Lender as a result of the existence
of such hazardous or toxic
substances or failure to comply with environmental laws or regulations;

(j) for fraud or material misrepresentation or failure to disclose a material
fact by Borrower or any guarantor or indemnitor, or any of their principals,
officers, members, or general partners or any agent, employee or




5







other person authorized or apparently authorized to make statements or
representations on-behalf of Borrower, any principal, officer or partner of
Borrower, any guarantor or any indemnitor, to the full extent of any losses,
damages and expenses of Lender on account thereof; and

(k) for the filing by Borrower of a voluntary bankruptcy petition, or the filing
against Borrower of an involuntary bankruptcy petition by any general partner,
managing member or other constituent entity of Borrower, by any indemnitor with
respect to Borrower’s obligations under the Loan Documents, or by any affiliate
of any of them.

Notwithstanding anything to the contrary in the Loan Documents, in the event
that: (A) the first Monthly Payment is not paid when due; (B) Borrower fails to
obtain Lender’s prior written consent to any subordinate financing or other
voluntary lien encumbering the Security Property, if such consent is required by
the Loan Documents; or (C) Borrower fails to obtain Lender’s prior written
consent to any assignment, transfer or conveyance of the Premises or any
interest therein, if such consent is required by Loan Documents: then (i) the
Loan shall be fully recourse to Borrower; and (ii) Lender shall not be deemed to
have waived any right which Lender may have under Section 506 (a), 506 (b), 111
1(b) or any other provisions of the U.S. Bankruptcy Code to file a claim for the
full amount of the Loan or to require that all collateral shall continue to
secure all of the indebtedness owing to Lender in accordance with the Loan
Documents.

Nothing contained in this section shall (1) be deemed to be a release or
impairment of the indebtedness evidenced by this Note or the other obligations
of Borrower under the Loan Documents or the lien of the Loan Documents upon the
Security Property, or (2) preclude Lender from foreclosing the Loan Documents in
case of any default or from enforcing any of the other rights of Lender except
as stated in this section, or (3) reduce, release, relieve, waive, limit or
impair in any way whatsoever the Indemnity and Guaranty Agreement and/or the
Hazardous Substances Indemnity Agreement each of even date executed and
delivered in connection with the indebtedness evidenced by this Note or release,
relieve, reduce, waive or impair in any way whatsoever, any obligation of any
party to such Indemnity and Guaranty Agreement and Hazardous Substances
Indemnity Agreement.

1.6.

Event of Default. It is hereby expressly agreed that should any default occur in
the payment of principal or interest as stipulated above and such payment is not
made within seven (7) days of the date such payment is due (provided that no
grace period is provided for the payment of principal and interest due on the
Maturity Date), or should an “Event of Default” (as defined in the Security
Instrument) occur, or should any other default occur under any of the Loan
Documents which is not cured within any applicable grace or cure period, then an
“Event of Default” shall exist hereunder, and in such event the indebtedness
evidenced hereby, including all sums advanced or accrued hereunder or under any
other Loan Document, and all unpaid interest accrued thereon, shall, at the
option of Lender and without notice to Borrower, at once become due and payable
and may be collected forthwith, whether or not there has been a prior demand for
payment and regardless of the stipulated date of maturity.

1.7.

Late Charges and Default Interest Rate. In the event that any payment is not
received by Lender oh the date when due (subject to the applicable grace
period), then in addition to any default interest payments due hereunder,
Borrower shall also pay to Lender a late charge in an amount equal to five
percent (5.0%) of the amount of such overdue payment. So long as any Event of
Default exists hereunder, regardless of whether or not there has been an
acceleration of the indebtedness evidenced hereby, and at all times after
maturity of the indebtedness evidenced hereby (whether by acceleration or
otherwise), interest shall accrue on the outstanding principal balance of this
Note at a rate per annum equal to four percent (4.0%) plus the Applicable
Interest Rate, or if such increased rate of interest may not be charged or
collected under applicable law, then at the maximum rate of interest, if any,
which may be charged or collected from Borrower under applicable law (the
“Default Interest Rate”), and such default interest shall be immediately due and
payable. Borrower acknowledges that it would be extremely difficult or
impracticable to determine Lender’s actual damages resulting from any late
payment or Event of Default, and such late charges and default interest are
reasonable estimates of those damages and do not constitute a penalty.

1.8.

Cumulative Remedies. The remedies of Lender in this Note or in the Loan
Documents, or at law or in equity, shall be cumulative and concurrent, and may
be pursued singly, successively or together in Lender’s discretion. In the event
this Note, or any part hereof, is collected by or through an attorney-at-law,
Borrower agrees to pay all costs of collection including, but not limited to,
reasonable attorneys’ fees.




6







ARTICLE II




GENERAL CONDITIONS

2.1.

No Waiver: Amendment. No failure to accelerate the debt evidenced hereby by
reason of default hereunder, acceptance of a partial or past due payment, or
indulgences granted from time to time shall be construed (i) as a novation of
this Note or as a reinstatement of the indebtedness evidenced hereby or as a
waiver of such right of acceleration or of the right of Lender thereafter to
insist upon strict compliance with the terms of this Note, or (ii) to prevent
the exercise of such right of acceleration or any other right granted hereunder
or by any applicable laws; and Borrower hereby expressly waives the benefit of
any statute or rule of law or equity now provided, or which may hereafter be
provided, which would produce a result contrary to or in conflict with the
foregoing. No extension of the time for the payment of this Note or any
installment due hereunder, made by agreement with any person now or hereafter
liable for the payment of this Note shall operate to release, discharge, modify,
change or affect the original liability of Borrower under this Note, either in
whole or in part unless Lender agrees otherwise in writing. This Note may not be
changed orally, but only by an agreement in writing signed by the party against
whom enforcement of any waiver, change, modification or discharge is sought.

2.2.

Waivers. Presentment for payment, demand, protest and notice of demand, protest
and nonpayment and all other notices are hereby waived by Borrower. Borrower
hereby further waives and renounces, to the fullest extent permitted by law, all
rights to the benefits of any moratorium, reinstatement, marshalling,
forbearance, valuation, stay, extension, redemption, appraisement, exemption and
homestead now or hereafter provided by the Constitution and laws of the United
States of America and of each state thereof, both as to itself and in and to all
of its property, real and personal, against the enforcement and collection of
the obligations evidenced by this Note or the other Loan Documents.

2.3.

Limit of Validity. The provisions of this Note and of all agreements between
Borrower and Lender, whether now existing or hereafter arising and whether
written or oral, are hereby expressly limited so that in no contingency or event
whatsoever, whether by reason of demand or acceleration of the maturity of this
Note or otherwise, shall the amount paid, or agreed to be paid (“Interest”), to
Lender for the use, forbearance or detention of the money loaned under this Note
exceed the maximum amount permissible under applicable law. If, from any
circumstance whatsoever, performance or fulfillment of any provision hereof or
of any agreement between Borrower and Lender shall, at the time performance or
fulfillment of such provision shall be due, exceed the limit for Interest
prescribed by law or otherwise transcend the limit of validity prescribed by
applicable law, then ipso facto the obligation to be performed or fulfilled
shall be reduced to such limit and if, from any circumstance whatsoever, Lender
shall ever receive anything of value deemed Interest by applicable law in excess
of the maximum lawful amount, an amount equal to any excessive Interest shall be
applied to the reduction of the principal balance owing under this Note in the
inverse order of its maturity (whether or not then due) or at the option of
Lender be paid over to Borrower, and not to the payment of Interest. All
Interest (including, but not limited to, any amounts or payments deemed to be
Interest) paid or agreed to be paid to Lender shall, to the extent permitted by
applicable law, be amortized, prorated, allocated and spread throughout the full
period until payment in full of the principal balance of this Note so that the
Interest thereof for such full period will not exceed the maximum amount
permitted by applicable law. This Section 2.03 will control all agreements
between Borrower and Lender.

2.4.

Use of Funds. Borrower hereby warrants, represents and covenants that no advance
of funds evidenced hereby shall be used for personal, family or household
purposes. The foregoing shall not, however, prohibit Borrower from distributing
surplus proceeds (after payment from time to time of all amounts that Borrower
is required to pay pursuant to the Loan Documents) to the owners of equity
interests in Borrower.

2.05. Unconditional Payment. Borrower is and shall be obligated to pay
principal, interest and any and all other amounts which become payable hereunder
or under the other Loan Documents absolutely and unconditionally and without any
abatement, postponement, diminution or deduction and without any reduction for
counterclaim or setoff. In the event that at any time any payment received by
Lender hereunder shall be deemed by a court of competent jurisdiction to have
been a voidable preference or fraudulent conveyance under any bankruptcy,
insolvency or other debtor relief law, then the obligation to make such payment
shall survive any cancellation or satisfaction of this Note or return thereof to
Borrower and shall not be discharged or satisfied with any prior payment thereof
or




7







cancellation of this Note, but shall remain a valid and binding obligation
enforceable in accordance with the terms and provisions hereof, and such payment
shall be immediately due and payable upon demand.




ARTICLE III




HYPERAMORTIZATION

3.1.

Deposit of Rents and Profits. Upon the commencement of any Sweep Period (as
defined in the Cash Management Agreement) prior to the Anticipated Repayment
Date, Borrower shall thereafter cause the Rents and Profits (as defined in the
Security Instrument) to be deposited in the applicable accounts required by the
Cash Management Agreement and such sums shall be applied on the first day of
each calendar month in the following listed order of priority:




(a)

First, payments to the Impound Account (as defined in the Security Instrument)
in accordance with the terms and conditions of the Security Instrument;

(b)

Next, the payment of the Monthly Payment Amount;

(c)

Next, payments of any other amounts due under the Loan Documents not expressly
set forth below in this Section 3.01;

(d)

Next, payments to the Replacement Reserve (as defined in the Security
Instrument) in accordance with the terms and conditions of the Security
Instrument;

(e)

Next, payments to the Leasing Reserve (as defined in the Security Instrument) in
accordance with the terms and conditions of the Security Instrument; and

(f)

Lastly, payment to Borrower of any excess amounts.

Notwithstanding any provision of this Note to the contrary, following an Event
of Default, Lender reserves the right, to (x) take such enforcement actions as
it deems appropriate under the Loan Documents or otherwise under law or in
equity and (y) apply sums received to the amounts owed under the Loan Documents
at such times and in such amounts, order and manner as Lender shall in its sole
discretion elect from time to time.

3.2.

Amounts Outstanding at the Anticipated Repayment Date. In the event that
Borrower does not pay to Lender on or before the Anticipated Repayment Date the
outstanding principal balance of this Note together with all accrued and unpaid
interest hereon and all other sums then due and payable hereunder and under the
Loan Documents, the following shall apply:

(a)

From and after the Anticipated Repayment Date, interest shall accrue on the
unpaid principal balance from time to time outstanding on this Note at the
Extended Term Rate. Interest accrued at the Extended Term Rate and not paid
pursuant to this Section 3.02 shall be deferred and added to the outstanding
principal balance of this Note (together with all accrued interest thereon) and
shall earn interest at the Extended Term Rate to the extent permitted by
applicable law (such accrued interest together with any interest accrued thereon
is hereinafter defined as “Accrued Interest”). All of the outstanding principal
balance, including any Accrued Interest, shall be due and payable on the
Maturity Date.

(b)

Borrower shall cause all Rents and Profits to be deposited directly into the
applicable accounts required by the Cash Management Agreement and Borrower shall
pay on the Anticipated Repayment Date and each Payment Date thereafter up to and
including the Maturity Date, the following payments from Rents and Profits on or
before such day in the listed order of priority:




(1)

First, payments to the Impound Account in accordance with the terms and
conditions of the Security Instrument;




8







(2)

Next, the payment of the Monthly Payment Amount to be applied first to the
payment of interest computed at the Initial Term Interest Rate (as hereinafter
defined) with the remainder applied to the reduction of the outstanding
principal balance of this Note;

(3)

Next, payments to Lender of any other amounts due under the Loan Documents not
expressly set forth below in this Section 3.02(b);

(4)

Next, payments to the Replacement Reserve, each in accordance with the terms and
conditions of the Security Instrument;

(5)

Next, payments to the Leasing Reserve, each in accordance with the terms and
conditions of the Security Instrument;

(6)

Next, payments for monthly Cash Expenses (as hereinafter defined), less
management fees payable to affiliates of Borrower, pursuant to the terms and
conditions of the related Approved Annual Budget (as hereinafter defined);

(7)

Next, payment for monthly Net Capital Expenditures (as hereinafter defined),
pursuant to the terms and conditions of the related Approved Annual Budget;

(8)

Next, payment for Extraordinary Expenses (as hereinafter defined) approved by

Lender, if any;

(9)

Next, payments to Lender to be applied against the outstanding principal due
under this Note (but not including any Accrued Interest) until such principal
amount (not including any Accrued Interest) is paid in full;

(10)

Next, payments to Lender for Accrued Interest; and

(11)

Lastly, payment to the Borrower of any excess amounts.

(c)

In the event that the Borrower must incur an Extraordinary Expense, then
Borrower shall promptly deliver to Lender a reasonably detailed explanation of
such proposed Extraordinary Expense for the Lender’s approval.

3.3.

Payment of Monthly Payment Amount. Nothing in this Article III shall limit,
reduce or otherwise affect Borrower’s obligations to make payments of the
Monthly Payment Amount and/or payments to the Impound Account, the Leasing
Reserve or the Replacement Reserve due hereunder and under the other Loan
Documents, whether or not Rents and Profits are available to make such payments.

3.4.

Annual Budgets. For each fiscal year commencing with the fiscal year in which
the Anticipated Repayment Date occurs, Borrower shall submit to Lender for
Lender’s written approval an Annual Budget (as hereinafter defined) not later
than sixty (60) days prior to the commencement of such fiscal year, in form
satisfactory to Lender setting forth in reasonable detail budgeted monthly
operating income and monthly operating capital and other expenses for the
Property (as hereinafter defined). Each Annual Budget shall contain, among other
things, limitations on management fees, third party service fees, and other
expenses as Borrower may reasonably determine. Lender shall have the right to
approve such Annual Budget (which approval shall not be unreasonably withheld),
and in the event that Lender objects to the proposed Annual Budget submitted by
Borrower, Lender shall advise Borrower of such objections within fifteen (15)
days after receipt thereof (and deliver to Borrower a reasonably detailed
description of such objections) and Borrower shall within three (3) days after
receipt of notice of any such objections revise such Annual Budget and resubmit
the same to Lender. Lender shall advise Borrower of any objections to such
revised Annual Budget within ten (10) days after receipt thereof (and deliver to
Borrower a reasonably detailed description of such objections) and Borrower
shall revise the same in accordance with the process described in this
subparagraph until the Lender approves an Annual Budget, provided, however, that
if Lender shall not advise Borrower of its objections to any proposed Annual
Budget within the applicable time period set forth in this paragraph, then such
proposed Annual Budget shall be deemed approved by Lender. Until such time as
Lender




9







approves a proposed Annual Budget, the most recently Approved Annual Budget
shall apply; provided that such Approved Annual Budget shall be adjusted to
reflect actual increases in real estate taxes, insurance premiums and utilities
expenses.

3.5.

Definitions. The following items, as used in this Note, shall have the following
meaning which meaning shall be applicable equally to the singular and the plural
of the items defined:

(a)

“Annual Budget” shall mean an annual budget submitted by Borrower to Lender
in accordance with the terms of Section 3.04 of this Note.




(b)

“Anticipated Repayment Date” shall mean December 1, 2011.

(c)

“Applicable Interest Rate” shall mean from (a) the date of this Note through but
not including the Anticipated Repayment Date, the Initial Term Interest Rate,
and (b) from and after the Anticipated Repayment Date through and including the
date this Note is paid in full, the Extended Term Rate.

(d)

“Approved Annual Budget” shall mean each Annual Budget approved by Lender in
accordance with the terms herein.

(e)

“Capital Expenditures” shall mean for any period, the amount expended for items
capitalized under generally accepted accounting principles, including
expenditures for building improvements or major repairs.

(f)

“Cash Expenses” shall mean for any period, the operating expenses for the
Property (as defined in the Security Instrument and hereinafter referred to as
the “Property”) as set forth in an Approved Annual Budget to the extent that
such expenses are actually incurred by Borrower minus payments into the Impound
Account, the Leasing Reserve and the Replacement Reserve.




(g)

“Cash Management Agreement” shall mean that certain Cash Management Agreement of
even date herewith executed by Borrower and- Lender and, if applicable, any
property manager retained by Borrower, in connection with this Note.

(h)

“Extended Term Rate” shall mean a rate per annum equal to the greater of (i) the
Initial Term Interest Rate plus two (2) percentage points or (ii) the Treasury
Rate plus two (2) percentage points.




(i)

“Extraordinary Expense” shall mean an extraordinary operating expense or
capital expense not set forth in the Approved Annual Budget or allotted for in
the Replacement Reserve
and/or the Leasing Reserve.

(j)       

“Initial Term Interest Rate” shall mean a rate of Seven and Thirty Three
One-Hundredths percent (7.33%) per annum.




(k)

“Net Capital Expenditures” shall mean for any period the amount by which Capital
Expenditures during such period exceeds reimbursements for such items during
such period from any fund (including, but not limited to, the Leasing Reserve
and the Replacement Reserve) established pursuant to the Loan Documents.




(1)

“Payment Date” shall mean with respect to any month shall be the first day of
such month; provided, however, that if the first day of a given month shall not
be a business day, then the Payment Date for such month shall be the next
business day to occur after the first day of such month.

(m)

“Treasury Rate” shall mean, as of the Anticipated Repayment Date, the yield,
calculated by linear interpolation (rounded to the nearest one-thousandth of one
percent (i.e., 0.001%)) of the yields of noncallable United States Treasury
obligations with terms (one longer and one shorter) most nearly approximating
the period from the Anticipated Repayment Date to the Maturity Date, as
determined by Lender on the basis of Federal




10







Reserve Statistical Release H.15-Selected Interest Rates under the heading U.S.
Governmental Security/Treasury Constant Maturities, or other recognized source
of financial market information selected by Lender.

(n)

“Yield Maintenance Charge” shall mean, as of any date, the greater of (1) the
excess, if any, of the Defeasance Deposit over the outstanding principal balance
of this Note, and (2) an amount equal to one percent (1%) of the outstanding
principal balance of this Note.




ARTICLE IV




MISCELLANEOUS

4.01. Miscellaneous. This Note shall be interpreted, construed and enforced
according to the laws of the State of Utah. The terms and provisions hereof
shall be binding upon and inure to the benefit of Borrower and Lender and their
respective heirs, executors, legal “representatives, successors,
successors-in-title and assigns, whether by voluntary action of the parties or
by operation of law. As used herein, the terms “Borrower” and “Lender” shall be
deemed to include their respective heirs, executors, legal representatives,
successors, successors-in-title and assigns, whether by voluntary action of the
parties or by operation of law. If Borrower consists of more, than one person or
entity, each shall be jointly and severally liable to perform the obligations of
Borrower under this Note. All personal pronouns used herein, whether used in the
masculine, feminine or neuter gender, shall include all other genders; the
singular shall include the plural and vice versa. Titles of articles and
sections are for convenience only and in no way define, limit, amplify or
describe the scope or intent of any provisions hereof. Time is of the essence
with respect to all provisions of this Note. This Note and the other Loan
Documents contain the entire agreements between the parties hereto relating to
the subject matter hereof and thereof and all prior agreements relative hereto
and thereto which are not contained herein or therein are terminated.




[signature appears oh following page]





11

NY:631335.2










IN WITNESS WHEREOF, Borrower has executed this Note under seal as of the date
first above written.







DRAPER CROSSING I L.C.,

a Utah limited liability company




By:

/s/ John Gust

Name:

John Gust

Title:

Manager




By:

/s/ Kem C. Gardner

Name:

Kem C. Gardner

Title:

Manager





12

NY:631335.2




STATE OF UTAH

)

)

COUNTY OF SALT LAKE)







On the 16th day of November, 2001, personally appeared before me John Gust,
whose identity is personally known to me or proved to me on the basis of
satisfactory evidence and who being duly sworn by me, did say that he is the
Manager of Draper Crossing I, L.C., a Utah limited liability company, and that
said document was signed by him on behalf of said limited liability company by
authority of its operating agreement or of a resolution of its members, and said
John Gust acknowledged to me that said limited liability company executed the
same.




My Commission Expires: 8/23/05

        /s/ Victoria A. Taylor

        Notary Public  







STATE OF UTAH

)

)

COUNTY OF SALT LAKE)







On the 14th day of November,  2001, personally appeared before me Kem C.
Gardner, whose identity is personally known to me or proved to me on the basis
of satisfactory evidence and who being duly sworn by me, did say that he is the
Manager of Draper Crossing I, L.C., a Utah limited liability company, and that
said document was signed by him on behalf of said limited liability company by
authority of its operating agreement or of a resolution of its members, and said
Kem C. Gardner acknowledged to me that said limited liability company executed
the same.




My Commission Expires: 8/1/04          /s/ Barbara L. Clary

          Notary Public  














13

NY:631335.2


